Citation Nr: 1623514	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  11-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of an orchiectomy, left side.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claim was remanded by the Board in June 2014 and all actions required by the remand order have been accomplished.  The claim is ripe for appellate review.  

The Veteran appeared at a Travel Board hearing in June 2012.  A transcript is or record.  


FINDINGS OF FACT

1.  The Veteran's testicles were in the normal anatomical position at the time of his entrance into the Navy in August 1963.  

2.  The Veteran underwent a left-sided orchiectomy in April 1965 while in active naval service; he experiences current residuals in the form of a removed left testicle.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a left-sided orchiectomy have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

The Veteran contends that his left testicle was removed in service and that residual disability associated with such a surgical procedure should be service-connected.  The Board agrees.  

The RO took issue with the timeline of events associated with the noted abnormality in the testicles at the time of service entrance.  Specifically, it is noted that, in July 1963 when the Veteran reported for his physical examination prior to entrance into the Navy, he was rejected as due to an undescended left testicle.  At the time of that pre-service examination, the left testicle was in the inguinal canal.  

The Veteran, on his own accord and prior to acceptance into service, underwent an orchiopexy procedure to place the left testicle in its correct anatomical position in the scrotum.  A note in the service treatment records documents that this occurred in July 1963, and that in August 1963, the Veteran's physical profile status had changed and he was accepted into naval service.  Key to this sequence of events, is that while an undescended testicle is congenital in nature, the Veteran did not have such a condition at the time of entry into active service.  Indeed, he underwent a surgical correction and his left testicle was in his scrotum when he entered active duty, and thus, there was no pre-existing genitourinary condition present in the Veteran at the time of his entrance into the Navy (it had been surgically corrected and resolved prior to service entrance).  

In April 1965, the Veteran was transferred from his ship to the Naval Hospital in San Diego, California.  He was experiencing inguinal hernias at the time, and also, his left testicle had ascended into the inguinal canal.  The Veteran reported that, approximately a month into his active service, he noticed his left testicle ascending into the inguinal canal.  The Veteran contends that he began to feel pain, and that the hernias complicated the pain in the groin to the point where surgery was needed.  

The 1965 surgical report did note that the testicle was in the inguinal canal and was atrophied in nature.  As an orchiectomy was performed, the left testicle was surgically removed.  

There are several VA opinions of record which note that inguinal hernia residuals, which are service-connected, are separate processes from the ascension of the left testicle into the inguinal canal.  The October 2010 VA examination noted, in positing a negative opinion, that the undescended testicle was present at service entry.  This is, as noted, not true, as at the time of actual enlistment into the Navy in August 1963, the Veteran's testicle was in its normal anatomical position.  All opinions of record, including the more recent 2014 opinion obtained in concert with the Board's recent remand, in their addressing of the progression of the disease process during service, are based on the premise that the Veteran's undescended testicle was present at service entry.  This is, as has been noted, not an accurate premise (i.e. they do not consider the pre-service orchiopexy and the Veteran's left testicle not being in an abnormal position at the time of enlistment into the Navy).  As this is the case, the probative value of the VA opinions is rather limited.  

In the 2014 VA examination report, however, it was noted that, according to current urology literature, a re-ascension of a testicle following an orchiopexy was an exceedingly rare "complication" of surgical correction.  In other words, it is a downstream manifestation from a surgery which had been done to correct a congenital problem as opposed to a manifestation associated with a congenital problem in itself.  In this regard, while the Veteran did experience this surgical complication, he did so after entrance into service.  As noted, the testicle was in its normal place at service entry and thus, via a latent reaction to a pre-service surgery or for whatever other reason, the initial manifestation of the urological process which, ultimately, required an in-service orchiectomy, first occurred in active naval service.  

In summation, the Veteran had a normal testicular presentation upon actual entrance into naval service (regardless of what naval practitioners noted prior to his acceptance for service), and he experienced a surgical orchiectomy while on active duty in 1965.  He currently does not have a left testicle as a residual of this in-service event.  The criteria for service connection on a direct basis are met and the claim is granted.  


ORDER

Entitlement to service connection for residuals of an orchiectomy, left side, is granted.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


